Citation Nr: 1444311	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-23 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a fractured right tibia and fibula with a mild knee disability.  

2.  Entitlement to a rating in excess of 20 percent for a fractured left femur.  

3.  Entitlement to service connection for arthritis of the back.  

4.  Entitlement to service connection for arthritis of the bilateral hips.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967.  

This appeal to the Board of Veterans' Appeals (Board) is from a March 2010 rating decision at the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that in the Veteran's May 2010 notice of disagreement he disagreed with the decision of his claims for an increased rating for traumatic arthritis of his left ulna, fracture of his right tibia and fibula and his fractured left femur, and for entitlement to service connection for his bilateral hearing loss, his hypertension, arthritis of his back, arthritis of his hip, arthritis of his right ulna and entitlement to individual unemployability.  The Veteran only perfected an appeal as to the issues of an increased rating for his right tibia and fibula fracture and his left femur fracture and for entitlement to service connection for arthritis of his back and of his bilateral hips.  

The issue of entitlement to TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected right leg and left femur disabilities, the issue of entitlement to TDIU has been raised and is within the jurisdiction of the Board.  Therefore, the Board will address only these issues that the Veteran perfected an appeal for in addition to the issue of TDIU.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The issue of entitlement to a rating greater than 10 percent for residuals of a fracture to the right tibia and fibula with a mild knee disability, entitlement to extraschedular consideration, and entitlement to TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected fracture of the left femur, even when pain is taken into consideration, it is tantamount to no more than moderate disability.

2.  The Veteran's diagnosed back arthritis was not incurred during active service, is not etiologically related to military service, and did not manifest within one year of service separation.  

3.  The Veteran's diagnosed bilateral hip arthritis was not incurred during active service, is not etiologically related to military service, did not manifest within one year of service separation, and is not related to his service-connected fractures of the left and right femur or the right tibia and fibula.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 percent for fracture of the left femur have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5255 (2013).

2.  The criteria for service connection for low back arthritis are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for bilateral hip arthritis are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1974 (Fed. Cir. 2004) (Notice errors are reviewed under a prejudicial error rule).

VA satisfied the duty to notify provisions as to the issue of an increase in rating for his claims in an October 2009 letter.  In that letter, VA advised the Veteran what information was needed to substantiate a claim for increased ratings and service connection.  The letter informed the Veteran how VA assigns effective dates, and stated who was to provide the evidence.

The Veteran's claims file (including information on paper and in electronic form) contains service treatment records, post-service treatment records, statements from the Veteran, and reports of VA examinations.  The Veteran has had VA medical examinations that adequately addressed the manifestations and effects of his claims.
The Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. At 121.  Therefore, any such error is harmless, and does not prohibit Board consideration of the claims on their merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21Vet. App. 505 (2007).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.

When evaluating musculoskeletal or joint disabilities that are at least partly rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). The provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis, so must be considered when raised by the claimant or reasonably by the record, even in non-arthritis contexts.  Burton v. Shinseki, 25 Vet. App. 1 (2011). Moreover, the Court has clarified that, although pain may be a cause or manifestation of functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id.; see 38 C.F.R. § 4.40.  

The RO has evaluated the Veteran's fracture of the left femur utilizing the rating criteria found at Diagnostic Code 5255, impairment of the femur.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2013).  Under Diagnostic Code 5255, with malunion of the femur, a 20 percent rating is for application when there is moderate knee or hip disability; and a 30 percent rating is for application with marked knee or hip disability.  Where there is fracture of shaft or anatomical neck of the femur, a 60 percent rating is for application when there is fracture of surgical neck with false joint, or where there is nonunion, without loose motion, weight-bearing preserved with aid of brace.  An 80 percent rating is for application with nonunion, with loose motion (spiral or oblique fracture).  Id.

Analysis

Increased Rating for a Fractured Left Femur

In a September 2009 claim, the Veteran asserted that he is entitled to a rating in excess of 20 percent for his left femur disability.  The Board finds the Veteran's fractured femur does not warrant a rating in excess of 20 percent.  

The Board notes that service connection for a bilateral hip disability, to include as secondary to the Veteran's service-connected left femur disability is separately adjudicated below in this decision. Thus, symptoms related to his hips, such as painful motion, are not part of the evaluation of the severity of his residuals of a left femur fracture.

In December 2009 the Veteran was afforded a VA examination.  At that examination the Veteran reported an increase in pain in his femur, but no abnormalities were noted upon examination.   The examiner noted that his left femur fracture had healed.  He further noted that this fracture did not have any significant effects on the Veteran's occupation or his daily activities.  The Veteran reported that movement and stiffness of the left leg was getting worse, and that he was self-medicating with Aleve and Tylenol.  

The Board finds that the collective evidence shows the Veteran's left femur disability is best characterized as no worse than "moderate" under the provisions of Diagnostic Code 5255.  Specifically, the Veteran's December 2009 VA examination does not indicate that the Veteran's left knee or hip disability was considered as a marked severity, or that it was with nonunion with any loose motion.  Additionally, the Veteran has not submitted evidence showing that he has sought medical treatment for a worsening of his femur disability since his December 2009 VA examination, or medical evidence that his disability has worsened.  He has indicated pain in his left femur however, as noted above, his statements of pain are outweighed by the more probative medical evidence assessing the severity of his left femur disability.  Layno, 6 Vet. App. at 470.  

In light of the above, the claim for a higher rating for the Veteran's left femur disability must be denied.  In reaching this decision, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service Connection 

Because the outcome as to the issues of entitlement to service connection for low back and bilateral hip arthritis involve the application of similar law, the Board will address these issues together.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303. Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Veteran's arthritis in his low back and bilateral hips did not manifest within a year after service, therefore it cannot be service connected on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  As for continuity of symptomatology since service, the Board emphasizes that no diagnosis of arthritis was noted at service discharge.  The VA medical records suggest that the Veteran's complaints of arthritic pain did not begin until 2009, more than 40 years after his separation from service.  The Veteran has not consistently reported onset or treatment of arthritis  since service; therefore, there is no continuity of arthritis symptomatology since service.  38 C.F.R. § 3.303(b).  

With regard to establishing service connection low back and hip arthritis on a direct basis, the record also does not substantiate that the Veteran's arthritis is directly related to military service.   

The Board notes that evidence shows that the Veteran has been diagnosed with degenerative disc disease of the lumbar spine in August 2012,  with treatment from that point forward.  The Veteran was also noted to have arthritic changes in his hips in May 2010.  Therefore, the Veteran has current disabilities and satisfies the first element of Shedden for both claims.  

However, turning to the second element of Shedden, the Veteran's service medical history is absent for mention of known symptoms or diagnosis of arthritis.  The record does not include any evidence, lay or medical, suggesting his arthritis arose during service or as a result of an event in service.  In October 1965 the Veteran was treated for weakness in abduction of both hips, with a limitation of range of motion in his right hip to 90 degrees.  However, in a March 1966 examination the Veteran's hip strength was noted to be good, and at his separation examination the examiner did not make any notation of any hip problems.  As for his spine, at separation his spine was normal, and the Veteran has made no allegation of injury to the spine in service.

Additionally, there is no opinion of record relating his current arthritis of the hips and spine to service or any injury in service.  The Board further notes that the Veteran was not diagnosed with arthritis until more than 40 years after separation from service.  

To the extent that the Veteran has asserted that his hip and back disabilities are related to his service-connected fractures of the left and right femur and right tibia/fibula, in May 2010, the VA examiner stated that his back and hip arthritis were not due to his service-connected fractures of the left and right femur and/or right tibia/fibula.  The examiner reviewed the claims file, and provided a rationale for her opinion, noting that his arthritis is likely due to his age and obesity.  

While in certain circumstances a lay person may be competent to provide a link between conditions, in the present situation, the Board finds that providing a relationship between his service-connected fractures and his arthritis of the back and hips or his active service requires some level of medical knowledge or expertise. Thus, any lay statements of such a relationship are not competent to provide such a link since the etiology of arthritis is beyond lay knowledge, and requires medical expertise.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Therefore, the Veteran's claim for service connection for arthritis must be denied on a direct and secondary basis.

In conclusion, after careful review of the medical and lay evidence of record and the pertinent law and regulations, the Board finds that there is no competent evidence of either low back or bilateral hip arthritis having its onset in service, no competent evidence linking the Veteran's arthritis to his service, and the competent and most probative evidence does not link the Veteran's arthritis to his service-connected disabilities.  Accordingly,  service connection for low back and bilateral hip arthritis is not warranted, and the claim must be denied.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Entitlement to a disability rating in excess of 20 percent for a left fractured femur is denied.  

Entitlement to service connection for low back arthritis is denied.  

Entitlement to service connection for bilateral hip arthritis is denied.  


REMAND

As to the issues of entitlement to an evaluation in excess of 10 percent for service connected residuals of a right fracture of the tibia and fibula, the Board finds that a new examination is required.  The Veteran was last examined by VA for his right knee disability in December 2009.  In May 2010, x-ray evidence showed that his arthritis of the right knee was severe and his complaints of problems with the right knee increased.   Because the evaluation of the Veteran's residuals is partly based on the level of impairment to the right knee, in light of the stale VA examination report and the indication that his residuals of right tibia and fibula disability has increased in severity since the last VA examination, a contemporaneous VA examination is needed to properly assess the current severity of the Veteran's residuals of a fracture of the right tibia/fibula.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently issued a decision, Johnson v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis. Johnson v. McDonald, ___ F.3d ___, No. 13-7104, (Fed.Cir. Aug. 6, 2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the  Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, the Board is remanding the Veteran's service-connected residuals of a fracture to the right tibia and fibula. Accordingly, in light of Johnson, the Board has determined that a remand is appropriate so that the RO can determine if referral for an extraschedular evaluation is warranted after development has been completed on his service-connected residuals of a fracture to the right tibia and fibula. 

The Board observes that entitlement to TDIU was denied in an unappealed March 2010 rating decision.  Subsequent to that decision, the Veteran reported in a September 2012 statement that he was unable to obtain substantially gainful employment as a result of his service connected disabilities.  Therefore, the issue of TIDU has been raised again.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).

The U.S. Court of Appeals for Veterans Claims recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Accordingly, the matter should be remanded to the RO for adjudication of the Veteran's claim for the issue of TDIU, in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1. The RO should issue a VCAA notice letter which satisfies all VCAA notice obligations with regard to the issue of entitlement to TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); and any other applicable legal precedent.

This notice letter should specifically apprise the Veteran of the evidence and information necessary to substantiate his claim for TDIU.  Also, the RO should inform the Veteran of the division of responsibility between him and VA in producing or obtaining that evidence or information.  The letter should include an explanation as to the information or evidence needed to establish a disability rating and an effective date in the event of award of the benefit sought, as outlined by the Court in Dingess/Hartman.

2. The Veteran should be scheduled for an appropriate VA examination.  The examiner should review the Veteran's claims file.  A notation to the effect that this record review took place should be included in the report.  The examiner should provide an opinion as to whether the Veteran's service connected disabilities render him unable to secure or follow substantially gainful employment and/or his ability to function in an occupational environment, either alone or in aggregate.

If the examiner finds the Veteran is able to secure or follow substantially gainful employment or function in an occupational environment, the examiner should suggest the type of or types of employment in which the Veteran would be capable of engaging in with his current service connected disabilities, given his current skill set and educational background. All indicated tests and studies are to be performed. 

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  
 
3. Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his residuals of a fracture to the right tibia and fibula, to include the level of impairment to the right knee.  The claims file should be made available to and reviewed by the examiner, and the examiner must record the Veteran's complaints of pain.  All appropriate tests and studies should be conducted.  The examiner should address the following: 

Indicate whether any of the following are present and to what degree: ankylosis (favorable or unfavorable); limitation of leg flexion; limitation of leg extension; and impairment of tibia and fibula.

Discuss functional impairment of the knee, addressing weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  Any functional impairment should be expressed in degrees of limitation of motion, i.e., the extent of the Veteran's pain-free motion.

4. In accordance with the decision in Johnson v. McDonald, ___ F.3d ___, No. 13-7104, (Fed.Cir. Aug. 6, 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate. 

If the RO determines that referral is necessary, such referral should be made.

4. Then readjudicate the appeal.  In doing so, the RO must specifically adjudicate the claim for TDIU. If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental SOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


